Citation Nr: 0013579	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a right (major) radius and ulna fracture, with a 
one-inch shortening and limitation of motion.

2.  Entitlement to special monthly compensation based on the 
loss of use of the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 40 percent disability 
evaluation for the service-connected residuals of a fracture 
of the right (major) radius and ulna, with a one-inch 
shortening and limitation of motion.

In a June 1998 Supplemental Statement of the Case (SSOC), the 
RO denied entitlement to special monthly compensation based 
on the loss of use of the right hand.  The veteran's 
representative, in a June 1999 written argument, disagreed 
with the RO's denial. 


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for an evaluation in excess of 40 percent for 
residuals of a fracture of the right (major) radius and ulna, 
with a one-inch shortening and limitation of motion and 
entitlement to special monthly compensation based on loss of 
use of the right hand are well grounded under the provisions 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board 
finds that the veteran has submitted claims which are 
plausible and capable of substantiation.

The RO has assigned a maximum 40 percent disability 
evaluation to the service-connected residuals of a fracture 
of the right (major) radius and ulna, with a one-inch 
shortening and limitation of motion pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 (1999).  The veteran's 
representative maintained, in a June 1999 written argument, 
that Diagnostic Code 5211 did not adequately address the 
multitude of symptoms relating to the service-connected 
disability at issue, and it was requested that it would be 
more appropriately evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (1999), for paralysis of the lower 
radicular group.  In light of the representative's request, 
the Board observes that two VA orthopedic examinations were 
conducted in December 1995 and January 1996, respectively, in 
order to determine the current severity of the service-
connected residuals of a fracture of the right (major) radius 
and ulna, with a one-inch shortening and limitation of 
motion.  Hence, a VA neurology examination should be 
conducted prior to final appellate review of the claim for an 
evaluation in excess of 40 percent for the service-connected 
residuals of a fracture of the right (major) radius and ulna, 
with a one-inch shortening and limitation of motion. 

In addition, the veteran has maintained that over the years 
he has undergone six separate surgeries on his right forearm 
(he has not provided any specific dates or locations with 
respect to the surgeries).  In fact, during a January 1996 VA 
orthopedic examination, the examiner indicated that the 
veteran reported having undergone six operations on his right 
forearm and that none of the medical records relating to 
these surgeries were contained in the claims file.  These 
records should be associated with the veteran's claims file 
and considered by the RO in determining the severity of the 
service-connected residuals of a fracture of the right 
(major) radius and ulna, with a one-inch shortening and 
limitation of motion. 

With regard to the veteran's claim of entitlement to special 
monthly compensation based on the loss of use of the right 
hand, a review of the record discloses that the veteran 
testified during a May 1998 hearing at the RO in St. Louis, 
RO that he had symptoms of cramping, numbness, radiating pain 
of the right hand, and that the skin was tight and adherent 
at the site of the injury.  He maintained that he was unable 
to write or drink from a cup using the right hand.  In 
response to the veteran's testimony, the RO denied 
entitlement to special monthly compensation based on the loss 
of use of the right hand in a June 1998 SSOC, and provided 
the veteran with the pertinent laws and regulations on this 
issue.  In response to the June 1998 SSOC, the veteran's 
representative in a written argument, dated in June 1999, 
entered disagreement with the RO's denial of entitlement to 
special monthly compensation based on the loss of use of the 
right hand.  

Therefore, in response to the representative's disagreement 
with the RO's denial of entitlement to special monthly 
compensation based on the loss of use of the right hand, the 
RO is requested to issue a SSOC addressing this issue based 
on all evidence received since the June 1998 SSOC in order to 
permit the veteran to complete the appellate process by 
submitting a timely substantive appeal on this issue.  In 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Court 
held that, where a NOD had been filed, the Board erred in 
finding that the issue was "not now in appellate status," 
and should have remanded rather than referred the case to the 
RO.  Accordingly, the Board is required to REMAND this issue 
to the RO for issuance of a SSOC regarding the issue of 
entitlement to special monthly compensation based on the loss 
of use of the right hand. 

Finally, it is also noted that the veteran's representative 
contended that the veteran's service-connected residuals of a 
fracture of the right (major) hand with a one-inch shortening 
and limitation of motion was entitled to an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b) 
(1999).
 
In light of the foregoing, the claims are REMANDED to the RO 
for the following actions:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his service-connected residuals 
of a fracture of the right (major) radius 
and ulna with a one-inch shortening and 
limitation of motion from October 1995 to 
the present time. After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA or private medical 
center or outpatient clinic pertaining to 
the six separate surgeries performed on 
the right forearm.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The veteran should be scheduled for 
comprehensive VA orthopedic and 
neurological examinations to ascertain 
the current severity of his service-
connected residuals of a fracture of the 
right (major) radius and ulna with a one-
inch shortening and limitation of motion.  
The examiners should clearly set forth 
all findings pertinent to the right upper 
extremity.  The claims file should be 
made available to the examiners for 
review in connection with the 
examinations.  A complete rationale for 
any opinions expressed must be provided.  
The examination reports must be typed.

Upon a review of the claims file, the VA 
orthopedist should address each of the 
following questions in detail and provide 
a complete explanation for the 
conclusions reached:

(a)  Is there evidence of intermediate 
ankylosis of the right elbow at an angle 
or more than 90 degrees, or between 70 
and 50 degrees, or unfavorable ankylosis 
of the right elbow at an angle of less 
than 50 degrees or with complete loss of 
supination or pronation?

(b)  Is there limitation of flexion of 
the right forearm limited to 45 degrees 
or extension limited to 110 degrees?

(c)  Is there any evidence of impairment 
of the flail joint of the right elbow?

(d)  Is there any nonunion of the right 
radius and ulna with flail false joint?

(e)  Is there unfavorable ankylosis of 
the right wrist in any degree of palmar 
flexion, or with ulnar or radial 
deviation?

Finally, the orthopedic examiner must 
comment on whether there is additional 
functional loss of the right hand (beyond 
that shown on clinical examination) due 
to pain, weakness, fatigue, and 
incoordination, including during flare- 
ups.  If so, the examiner should report 
the additional degree of disability.  It 
should also be noted whether or not the 
veteran effectively suffers from loss of 
use of the right hand.  The examiner 
should also comment on the nature and 
extent of any scars of the right forearm.  
Specifically, comments should be provided 
as to whether the scars, not the scar 
area, are tender and painful on objective 
demonstration, or poorly nourished with 
repeated ulceration. 

On the basis of current findings, a 
review of the file, and information 
received from the veteran at the 
examination, the VA neurologist should 
address each of the following in detail 
and provide a complete explanation for 
the conclusions reached:

(a)  The neurologist should indicate 
which of the nerve groups itemized in the 
VA Rating Schedule most appropriately 
represent the symptoms and overall 
disability picture of the veteran's 
service-connected residuals of a fracture 
of the right (major) radius and ulna with 
a one-inch shortening and limitation of 
motion including the middle radicular 
group (Code 8511), the lower radicular 
group (Code 8512), all radicular groups 
(Code 8513), the musculospiral nerve 
(radial nerve) (Code 8514), median nerve 
(Code 8515) and ulnar nerve (Code 8516), 
or the musculocutaneous nerve (Code 
8517).  

(b)  For the affected nerve group, the 
examiner should indicate whether the 
paralysis is complete or incomplete.  If 
the paralysis is incomplete, the examiner 
should describe the manifestations of the 
incomplete paralysis, noting such 
relevant factors as effect on elbow 
movement, adduction, ability or inability 
to use wrist, make a fist, and move 
fingers, as well as sensation and pain.  
The examiner should also note if there is 
loss of use of the right hand. 

(c)  In responding to the foregoing 
question, the examiner should 
specifically describe the extent of wrist 
flexion and extension, active and passive 
finger flexion and extension, ability or 
inability to grasp or make a fist, 
presence of a "griffin claw" deformity, 
and the extent of atrophy of the dorsal 
interspace and thenar and hypothenar 
eminences.  The examiner should also 
describe related impairment of motor 
function, trophic changes and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (1999).

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be implemented.

4.  The RO should then readjudicate the 
issues on appeal in light of the recent 
clinical evidence, including any newly 
submitted private or VA treatment 
records.  In readjudicating the issue of 
a higher evaluation for the service-
connected residuals of a fracture of the 
right (major) radius and ulna with a one-
inch shortening and limitation of motion, 
the RO should expressly state why it 
selected one code over others in rating 
the disability.  With respect to rating 
the service connected residuals of a 
fracture of the right (major) radius and 
ulna with a one-inch shortening and 
limitation of motion, pursuant to one of 
the orthopedic diagnostic codes (i.e., 
Diagnostic Codes 5211, 5205, 5206, 5207 
and 5208), the RO's attention is directed 
to the United States Court of Appeals for 
Veterans Claims decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1994).  The RO 
should also adjudicate the claim of 
entitlement to an increased extra-
schedular evaluation under 38 C.F.R. 
§ 3.321(b), as requested by the veteran's 
representative.  

5.  Unless the veteran indicates his 
satisfaction with the RO's determination, 
the RO should furnish the veteran and his 
representative with an appropriate SSOC 
since the issuance of the June 1998 SSOC 
and address both issues on appeal.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
returning the case to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




